DISMISSAL ORDER AND CAPTION CORRECTION
MAYLINN SMITH, Chief Justice.
This matter comes before the Appellate Court on motion of the appellant, Billie Jo *456Blackhoop, by and through Counsel Terry Boyd, filed on November 2, 2016. Appellant requests that this appeal be dismissed due to mootness of the issues.
Appellant’s motion is granted and this matter is dismissed with prejudice. This order replaces the order dated November 4, 2016 and corrects the error in the appeal number in the previous issued order.
SO ORDERED.